Citation Nr: 0026600	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-38 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.

2.  Entitlement to service connection for an erectile 
dysfunction, to include as due to the veteran's 
service-connected lumbosacral strain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for neurogenic bladder.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active duty for training purposes in June 
1990, and active duty from November 1990 to August 1991.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).

The veteran raised the issue of whether new and material 
evidence has been submitted to reopen his claim of 
entitlement to service connection for a gastrointestinal 
disorder in February 1994.  Additionally, in December 1994, 
the veteran raised the issue of entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29 
(1999), based on hospitalizations from July to August 1994, 
and from October to December 1994.  These issues have not 
been developed for appellate review and are therefore 
referred to the RO for appropriate disposition.

The issues of entitlement to an initial rating in excess of 
10 percent for neurogenic bladder and entitlement to an 
increased rating for lumbosacral strain are addressed in the 
remand portion of this decision.



FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current psychiatric disorder and service.

2.  There is medical evidence of a current erectile 
dysfunction, an erectile dysfunction in service, and a link 
between a service-connected disorder and the current erectile 
dysfunction.  

3.  Manifestations of the veteran's hemorrhoids include 
periodic episodes of bleeding, itching, and pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for an 
erectile dysfunction is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1999); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Moreover, in the case of 
schizophrenia, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

A.  Psychiatric Disorder

A VA examination dated in August 1990, reported that the 
veteran was well oriented, alert, and of average 
intelligence, with no evidence of delirium tremens, acute 
psychosis, tremors, hallucinations, delusion, illusions, 
depressive reaction, suicidal tendencies, excessive anxiety, 
or apprehension.  Although the veteran's service medical 
records reveal that the veteran complained of being depressed 
and had trouble sleeping at night in March 1991, his service 
medical records are negative for a psychiatric disorder.  
Subsequent to service discharge, a VA examination conducted 
in September 1991, reported that the veteran was nervous and 
depressed, and noted that he had previously thought of 
suicide in January 1991.  The diagnoses included anxiety and 
depression.  

A VA outpatient treatment record dated in August 1994, 
reported a brief reactive psychosis of unknown origin.  In 
September 1994, the veteran admitted to auditory and visual 
hallucinations, and was described as delusional and paranoid.  
The veteran was admitted to a VA facility in October 1994, 
for chronic paranoid schizophrenia.  On admission to a VA 
facility in December 1994, it was noted that the veteran had 
chronic paranoid schizophrenia.  The hospital report 
indicated that the veteran's regular medication for his 
schizophrenia was continued.  

A private medical record dated in March 1995, reported severe 
memory impairment and inappropriate behavior during the 
examination.  On examination, the veteran's affect was 
blunted and retarded, his mood was irritable, and his 
judgment and insight were impaired.  He was unable to perform 
a "mini mental status" examination due to memory 
impairment, very poor thinking, and looseness of association.  
The diagnoses included paranoid schizophrenia and severe 
dementia, of unknown etiology.  VA outpatient treatment 
records in April and July 1995, indicate continued paranoia 
and auditory hallucinations.  The veteran's behavior was 
reported as regressed and childlike. 

A VA outpatient treatment record dated in January 1996 
reported that the veteran was having auditory and visual 
hallucinations.  The veteran was hospitalized in May 1996, 
after becoming violent with his spouse and children.  It was 
reported that the veteran was noncompliant with his 
medication.  The veteran stated that he had auditory 
hallucinations, but was oriented to person and place, but not 
time.  He had no insight, his judgment was poor and his 
memory was impaired.  The veteran responded well to 
medication and therapy.  The diagnoses included chronic 
paranoid schizophrenia.  VA outpatient treatment records in 
July 1997, reported that the veteran was irritable and 
agitated.  He reported nightmares and auditory 
hallucinations, but he did not experience feelings of 
paranoia.  

The veteran testified at a personal hearing before the Board 
in May 2000, that he began to experience a psychiatric 
disorder when he hurt his back in January 1991.  He stated 
that he saw a psychiatrist while in service in "1992" 
(sic).  Manifestations of the psychiatric disorder included 
nervousness, forgetfulness, and not being able to cope with 
reality.  Additionally, the veteran's ex-wife and mother 
provided lay statements that after the veteran was discharged 
from active duty, he was nervous, agitated, and violent.  Due 
consideration has been given to the veteran's testimony and 
the statements of his family members.  The veteran's 
testimony and the lay statements are competent evidence as to 
what they observed.  However, the sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his psychiatric disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit, 5 Vet. App. at 93.

As such, there is no competent evidence on file linking the 
veteran's current psychiatric disorder to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  Additionally, there is no 
evidence of schizophrenia within 1 year following service 
discharge.  As there is no evidence which provides the 
required nexus between military service and the currently 
diagnosed schizophrenia, service connection for a psychiatric 
disorder is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).


B.  Erectile Dysfunction

The veteran's service medical records reveal that in March 
1991, the veteran complained of erectile dysfunction since 
injuring his back in January 1991.  On examination, the 
veteran's external genitalia revealed both testicles were 
smaller than normal.  The diagnosis was questionable 
impotence.  The veteran's serum testosterone level was 
normal.  Subsequent to service discharge, the veteran stated 
at a VA examination dated in September 1991, that he had 
trouble holding an erection longer than 1 to 2 minutes.  On 
examination, both testes were in the scrotum.  The diagnoses 
included sexual dysfunction, with difficulty holding an 
erection.  

A VA examination conducted in September 1993, reported the 
phallus was normal and both testes were in the scrotum.  It 
was noted that both testes were small and the consistency was 
soft, with no masses palpable in the testes or epididymis.  
The veteran's serum testosterone level was low normal.  The 
diagnoses included erectile dysfunction "probably secondary 
to low serum testosterone level which is related to mumps 
orchitis."  A VA examination conducted in November 1994, 
reported that the veteran's phallus was normal, and both 
testes were in the scrotum and were of normal shape and size.  
Tenderness was not present.  

A VA examination conducted in October 1997, reported a 
history of mumps orchitis at the age of nine.  The veteran 
attributed his diminished erectile dysfunction to his 
inability to tolerate his back pain.  It was noted that the 
veteran had two children; one was age four years.  The 
examiner opined that "probably" spinal trauma affected his 
erectile function.  It was noted that ejaculation was 
possible.  On examination, the penis was of normal size, with 
no deformity.  Both testes were in the scrotum.  Both were 
small, with soft consistency.  No masses were palpable in the 
testes or epididymis.  The examiner concluded that the 
etiology of the erectile dysfunction was multifactorial, 
which included spinal cord injury; mumps orchitis, with 
atrophy of both testicles; and schizophrenia and medications 
for schizophrenia.

The veteran testified at his personal hearing before the 
Board that he first experienced an erectile dysfunction in 
"March 1992" (sic) while in the service.  The Board notes 
that although he is not competent to provide a medical 
diagnosis of a chronic disability, or to relate current 
disability to a specific cause, he is competent to state that 
he experienced personally observable symptoms in service.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  Indeed, the 
veteran's service medical records corroborate the veteran's 
testimony.

The Board finds that the veteran's claim of entitlement to 
service connection for an erectile dysfunction is well 
grounded.  There is evidence of a current erectile 
dysfunction as provided by a medical diagnosis; evidence of 
erectile dysfunction in service provided by both lay and 
medical evidence; and a link between a service-connected 
disorder and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  However, the Board also concludes that this is not 
the type of well grounded claim that is meritorious on its 
own but rather is the type that may be capable of 
substantiation upon further development of the medical 
evidence.  Murphy, 1 Vet. App. at 81 (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  Accordingly, the Board has 
remanded this claim for that development below.

II.  Hemorrhoids 

Upon review of the record, the Board concludes that the 
veteran's claim regarding a compensable evaluation for his 
service-connected hemorrhoids is well grounded within the 
meaning of the statute and judicial construction.  Id; 38 
U.S.C.A. § 5107(a).  The VA therefore has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA medical 
reports have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of this issue.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal recurrent rectal 
bleeding.  The diagnoses were hematochezia.  A VA examination 
conducted in January 1992, revealed external hemorrhoidal 
tags.  There was no evidence of bleeding, no soiling, no 
incontinence, diarrhea, tenesmus, dehydration, malnutrition, 
anemia, or fecal leakage.  The diagnosis was hemorrhoids, 
with episodic bleeding.  

A VA examination conducted in February 1993, reported 
periodic recurrence of symptoms, to include bleeding, 
itching, and burning.  The veteran did not complain of 
serious diarrhea, weight loss, or weight gain.  A 
sigmoidoscopy found internal hemorrhoids.  The final 
impression was hemorrhoids.  In September 1993, the veteran 
complained of rectal pain.  On examination, external tags 
were shown.  The diagnoses included hemorrhoids.  VA 
outpatient treatment records in 1994, report complaints of 
blood in his stools.  In November 1994, a barium enema 
reported non-specific gas patterns.  It was noted in December 
1994, that the veteran had chronic constipation.  In October 
1997, a digital examination of the veteran's rectum was 
normal.  

Service connection is in effect for hemorrhoids and a 
noncompensable evaluation has been assigned under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 
noncompensable evaluation contemplates mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 
rating of 10 percent is warranted where the evidence shows 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Id.  The 
maximum schedular evaluation under Diagnostic Code 7336, is 
20 percent, which is warranted where the evidence shows 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Id. 

In the instant case, although the veteran complains of blood 
in his stools, large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue have not been shown.  
Additionally, persistent bleeding, anemia, or fissures also 
have not been demonstrated by the medical evidence of record.  
Accordingly, the Board finds that a compensable evaluation 
for hemorrhoids is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.  The 
claim of entitlement to service connection for an erectile 
dysfunction is well grounded, and to this extent only, the 
appeal as to this issue is granted.  A compensable evaluation 
for hemorrhoids is denied.


REMAND

The veteran testified at a personal hearing before the Board 
in May 2000, that he received VA medical treatment for his 
service-connected back and bladder disorders subsequent to 
the 1998 VA outpatient treatment records contained in the 
claims file.  His representative contends these records are 
relevant to the veteran's claims regarding his bladder and 
back disorders and should be obtained prior to final 
appellate review.  

Additionally, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran and his spouse testified that 
manifestations of his service-connected back and bladder 
disorders have increased in severity.  As the last VA 
examinations were conducted in 1997, a current VA examination 
should be conducted to assess the current status of these 
service-connected disorders.

As noted above, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco, 7 Vet. App. at 58.  However, the Board 
notes that the evaluation of the service-connected neurogenic 
bladder on appeal is based on the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Accordingly, the Board has recharacterized this 
issue on appeal in order to comply with the recent opinion by 
the Court in Fenderson.  

As the Board has found the issue of entitlement to service 
connection for an erectile dysfunction to be well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  In October 1997, a VA 
examiner opined that the veteran's current erectile 
dysfunction was due, in part, to a spinal cord injury.  The 
Board notes that service connection is in effect for 
lumbosacral strain, however, the veteran has nonservice-
connected back disorders, to include a probable compression 
fracture at the L5 level, degenerative disc disease at the 
L5-S1 level, and spina bifida occulta.  As it is not clear as 
to which, if any, of these disorders the examiner was 
referring to, the Board concludes that clarification or an 
additional VA examination and further medical opinions would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the veteran's claim for 
entitlement to service connection can be made.  
38 C.F.R. § 3.327 (1999).  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to January 
1998, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his service-connected 
lumbosacral strain.  All pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the lumbar spine should be 
reported, and the examiner is requested 
to comment on the functional 
limitations, if any, caused by the 
veteran's service-connected lumbosacral 
strain due to pain.  It is requested 
that the examiner record the range of 
motion of the lumbar spine in degrees 
and state whether the range of motion 
represents normal range of motion or 
slight, moderate, or severe limitation 
in the range of motion of the lumbar 
spine.  The examiner should consider 
pain on motion in determining whether 
limitation of motion, if any, is slight, 
moderate, or severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the low back on 
examination due to the veteran's 
service-connected lumbosacral strain, 
i.e., symptoms compatible with sciatic 
neuropathy such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk.  The examiner should state 
the frequency and duration of the 
attacks of these symptoms, if present.  

It is also requested that the examiner 
note whether the following are present 
or absent on examination: muscle spasm 
on extreme forward bending, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion (either bilateral or unilateral) 
in a standing position, listing of the 
whole spine to the opposite side, or 
abnormal mobility on forced motion.  

It is further requested that the 
examiner indicate if the service-
connected lumbosacral strain causes 
weakened movement, excess fatigability, 
and incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected lumbosacral strain, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral strain.  

The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected lumbosacral strain, such as 
the veteran's nonservice-connected 
probable compression fracture at the L5 
level, degenerative disc disease at the 
L5-S1 level, and spina bifida occulta, 
and if such overlap exists, the degree 
to which the nonservice-connected 
disorders creates functional impairment 
that may be dissociated from the 
impairment caused by the 
service-connected lumbosacral strain.  
If the functional impairment created by 
the nonservice-connected disorders can 
not be dissociated, the examiner should 
so indicate.  

Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected neurogenic bladder.  
All pertinent symptomatology and findings 
should be reported in detail.  It is 
requested that the examiner specifically 
comment as to the presence of any urine 
leakage, frequency, or obstructed 
voiding.  Any symptoms of hesitancy, slow 
or weak stream, decreased force of 
stream, stricture disease requiring 
periodic dilatation one to two times per 
year, recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cubic centimeter/second) or post void 
residuals greater than 150 cubic 
centimeter should be noted.  The examiner 
is also requested to comment upon the 
presence or absence of continual urine 
leakage requiring the wearing of 
absorbent material, and if present, how 
often these materials must be changed 
each day.  The examiner should also 
comment as to the existence of any 
pyuria, diurnal and nocturnal frequency, 
pain, tenesmus, contracted bladder, and 
intervals between urination and 
incontinence.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

4.  The case should be returned to the VA 
examiner who conducted the October 1997 
examination to provide further 
information as to the opinion that the 
veteran's erectile dysfunction was due, 
in part, to a spinal cord injury.  The 
examiner is requested to clarify this 
opinion and indicate if the veteran's 
service-connected lumbosacral strain is 
encompassed by this opinion.  If such an 
opinion can not be provided without 
resort to speculation, the examiner 
should so state.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file 
must be made available to and reviewed by 
the examiner and the opinion proffered 
should reflect that such a review was 
made.  

If the examiner who conducted the 1997 
examination is no longer available, the 
RO should provide the claims file to 
another VA examiner to determine the 
nature of any erectile dysfunction.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If a current 
erectile dysfunction is found, the 
examiner should comment on the etiology 
of such disorder and whether it is 
related to the veteran's active military 
service, or any incident therein, or to 
the veteran's service-connected 
lumbosacral strain.  If such an opinion 
can not be provided without resort to 
speculation, the examiner should so 
state.  The opinion of VA examiner in 
October 1997 should be reviewed and any 
inconsistencies between the findings of 
the examiner and the VA examiner in 
October 1997 should be explained.  A 
complete rationale for all conclusions 
reached should be recorded, as well as 
supporting documentation for any opinion 
reached.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The RO 
must readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for neurogenic 
bladder, with consideration of the 
holding in Fenderson.  The RO may 
consider assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


